Case: 15-40546      Document: 00513308097         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40546
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DANIEL ESCOBAR-ROJAS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:14-CR-511-1


Before JONES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Daniel Escobar-Rojas raises
an argument that he concedes is foreclosed by United States v. Rodriguez, 711
F.3d 541, 562-63 (5th Cir. 2013) (en banc), in which we held that the generic,
contemporary definition of “sexual abuse of a minor” does not require that the
age of consent be below 17 years old. The motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.